OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
            OFFICIAL BUSINESS 0 rn               ::.:·:· · ".~-~ U.S.POSTAGE»PITNEYBOWES

            STATEOFTEXAS
            PENALTYFOR   ,> ~u
                              .·~s·                ...•.... ~
                                                        '
                                                                4%?:   (~'i;:,--~~F~
                                                                       ~"""""""'~
                         .. · ..~·~ .                                  ~~ ;~
                                                                          701
            PRIVATE USE                                                           $ 000.27:
6/29/2015                      . '       . 0. LL                       0001401623 JUL. 02. 20 1:J

FORD, DARREN             Tr. Ct. No~'132776S01 01 0-A     WR-83,320-Q"
On this day, this Court has denied "APPLICA.~T'S MOTION REQUESTING AN
EXTENSION OF TIME FOR FILING HIS MOTION REQUESTING EN BANC
REHEARING".                     /   . d}.  .
        Y           (L   ;W ~~
                                     1
                                                                               Abel Acosta, Clerk
   \}-1.\
      ---·
          5::2 \;y        v   DARREN FORD
                                                        liT - TDC # 1789075




                                                                                                    '':. :.::
                     (

                     "                                                                                          ·:.\